     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 1 of 14 Page ID #:233



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     PLAINTIFF’S NAME,                      Case No. 8:19-cv-1212- FLA (JDEx)
12                            Plaintiff/s,
                                              FINAL PRETRIAL CONFERENCE
13                 v.                         ORDER
14
15                                            Trial Date: April 13, 2021
       DEFENDANT’S NAME,
16                                            Final Pretrial Conference: April 2, 2021
                              Defendant/s.
17
18
19
20
21
22
23
24
25
26
27
28

                                             -1-
      45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 2 of 14 Page ID #:234



1                                                     TABLE OF CONTENTS
2
3       1.         THE PARTIES AND PLEADINGS ................................................................ 3
4       2.         JURISDICTION................................................................................................ 3
5       3.         TRIAL DURATION ......................................................................................... 3
6       4.         JURY TRIAL .................................................................................................... 3
7       5.         ADMITTED FACTS......................................................................................... 4
8       6.         STIPULATED FACTS ..................................................................................... 4
9       7.         PARTIES’ CLAIMS AND DEFENSES ......................................................... 4
10      8.         REMAINING TRIABLE ISSUES................................................................. 11
11      9.         DISCOVERY ................................................................................................... 13
12      10.        DISCLOSURES AND EXHIBIT LIST ........................................................ 13
13      11.        WITNESS LISTS ............................................................................................ 13
14      12.        MOTIONS IN LIMINE .................................................................................. 14
15      13.        BIFURCATION .............................................................................................. 14
16      14.        ADMISSIONS ................................................................................................. 14
17
18
19
20
21
22
23
24
25
26
27
28

                                                                   -2-
      45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 3 of 14 Page ID #:235



1
               Given that (i) pursuant to Orders of the Chief Judge 21-002, 20-179, and 20-
2
      042, and General Orders 20-15, 20-09, and 20-05 the holding of jury trials in this
3
      Court has been for several months and continues to be suspended indefinitely;
4
      (ii) a Notice of Clerk issued on March 19, 2021, which provides that: “Until further
5
      notice, no jury trials will be conducted in civil cases; (iii) pursuant to that same Notice
6
      of Clerk, civil jury trials will not restart in this division until at least the week of May
7
      10, 2021; and (iv) the challenges the parties are facing in preparing for trial due to the
8
      uncertainty over the schedule and procedures for trial in this matter in light of the
9
      ongoing COVID-19 situation, the Parties requested that the trial, Final Pre-Trial
10
      Conference, and deadlines for this proposed Joint Final Pre-Trial Order and other Pre-
11
      Trial submissions be continued at least four weeks.
12
               Notwithstanding the submission of this proposed Joint Final Pre-Trial Order,
13
      the Parties respectfully maintain their request, and respectfully reserve the right to
14    withdraw this proposed Joint Final Pre-Trial Order and should their request be
15    granted, and to seek leave to amend.
16             Following pre-trial proceedings, pursuant to Federal Rule of Civil Procedure
17    16 and Local Rule 16, IT IS ORDERED:
18             1.    THE PARTIES AND PLEADINGS
19             Plaintiff is Pavlo Fuks, a citizen of the foreign state of Ukraine.
20             Defendant is Yuri Vanetik, a citizen of the State of California.
21             2.    JURISDICTION
22             It is stipulated that subject matter jurisdiction over this action exists under 28
23    U.S.C. § 1332(b), and venue is proper in this District and this Division pursuant to 28
24    U.S.C. § 1391(b)(1).
25             3.    TRIAL DURATION
26             The trial is estimated to take four days.
27             4.    JURY TRIAL
28             The trial is to be by jury.

                                                     -3-
      45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 4 of 14 Page ID #:236



1              Plaintiff and Defendant shall serve and file “Unopposed/Agreed Upon Set of
2     Jury Instructions and Verdict Forms” as well as the “Joint Statement re: Disputed
3     Instructions and Verdicts” by no later than April 6, 2021.
4              Plaintiff shall testify by video-conference and through a translator.
5              5.       ADMITTED FACTS
6              The following facts are admitted and require no proof:
7                    1. Defendant Yuri Vanetik is a resident of Orange County, California.
8                    2. In a registration statement that Vanetik filed with the United States
9                       Department of Justice pursuant to the Foreign Agents Registration Act,
10                      Defendant Yuri Vanetik stated that he is a Management Consultant and
11                      Private Investor.
12                   3. Plaintiff Pavlo Fuks met Defendant Yuri Vanetik in the spring of 2016.
13                      Defendant Vanetik was seeking to be retained by the city of Kharkiv to
14                      promote its interests in the United States, and claimed to be well
15                      connected politically in the United States.
16                   4. Defendant Yuri Vanetik used Medowood Management, LLC for a FARA
17                      filing with the United States and identified himself as an advisor to the
18                      same.
19             6.       STIPULATED FACTS
20             None.
21             7.       PARTIES’ CLAIMS AND DEFENSES
22             Plaintiff’s Claims:
23             (a)      Plaintiff plans to pursue the following claims against Defendant:
24                      Claim 1: Promissory Fraud
25                      Claim 2: Intentional Misrepresentation
26                      Claim 3: Breach of Contract
27                      Claim 4: Conversion
28                      Claim 5: Unjust Enrichment

                                                      -4-
      45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 5 of 14 Page ID #:237



1                      Claim 6: Violation of Cal. B&P Code Section 17200 et seq., and in
2              particular Section 17505.
3              (b)     The elements required to establish Plaintiff’s claims are:
4                      Claim 1: Promissory Fraud
5                      1. That Defendant Vanetik made a promise to Plaintiff Fuks;
6                      2. That Defendant Vanetik did not intend to perform this promise when
7              he made it;
8                      3. That Defendant Vanetik intended that Plaintiff Fuks rely on this
9              promise;
10                     4. That Plaintiff Fuks reasonably relied on Defendant Vanetik’s promise;
11                     5. That Defendant Vanetik did not perform the promised act;
12                     6. That Plaintiff Fuks was harmed; and
13                     7. That Plaintiff Fuks’s reliance on Defendant Vanetik’s promise was a
14             substantial factor in causing his harm.
15                     Claim 2: Intentional Misrepresentation
16                     1. That Defendant Vanetik represented to Plaintiff Fuks that a fact was
17             true;
18                     2. That Defendant Vanetik’s representation was false;
19                     3. That Defendant Vanetik knew that the representation was false when
20             he made it, or that he made the representation recklessly and without regard for
21             its truth;
22                     4. That Defendant Vanetik intended that Plaintiff Fuks rely on the
23             representation;
24                     5. That Plaintiff Fuks reasonably relied on Defendant Vanetik’s
25             representation;
26                     6. That Plaintiff Fuks was harmed; and
27                     7. That Plaintiff Fuks’s reliance on Defendant Vanetik’s representation
28             was a substantial factor in causing him harm.

                                                    -5-
      45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 6 of 14 Page ID #:238



1                    Claim 3: Breach of Contract
2                    1. That a contract existed between Plaintiff Fuks and Defendant Vanetik;
3                    2. That Plaintiff Fuks performed his obligations under the contract;
4                    3. That Defendant Vanetik breached his obligations under the contract;
5                       and
6                    4. That Defendant Vanetik’s breach harmed Plaintiff Fuks.
7                    Claim 4: Conversion
8                    1. That Plaintiff Fuks has a right to a specified sum of money;
9                    2. That Defendant Vanetik has unlawfully interfered with Plaintiff
10                      Fuks’s right to the sum of money by refusing to return it after Plaintiff
11                      demanded its return;
12                   3. That Plaintiff Fuks has not consented to Defendant Vanetik retaining
13                      the money; and
14                   4. That Plaintiff Fuks was harmed by Defendant Vanetik’s refusal to
15                      return the money.
16                   Claim 5: Unjust Enrichment
17                   1. That Defendant Vanetik received a benefit from Plaintiff Fuks; and
18                   2. That Defendant Vanetik’s retention of the benefit is an unjust and at
19                      Plaintiff Fuks’s expense.
20                   Claim 6: Violation of Cal. B&P Code Section 17200 et seq.,
21                   1. That Defendant Vanetik misrepresented the character and nature of
22                      his business; and that
23                   2. Plaintiff Fuks reasonably relied on Defendant Vanetik’s
24                      misrepresentation about the character and nature of his business; and
25                   3. That Plaintiff Fuks was harmed by his reliance on Defendant
26                      Vanetik’s misrepresentation about the character and nature of his
27                      business.
28             (c)   The key evidence Plaintiff relies on for each claim is:

                                                    -6-
      45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 7 of 14 Page ID #:239



1                    Claim 1:     Plaintiff’s testimony; text messages exchanged between
2              Plaintiff and Defendant; email correspondence with an attached invoice; and a
3              receipt for payment of funds.
4                    Claim 2:     Plaintiff’s testimony; text messages exchanged between
5              Plaintiff and Defendant; email correspondence with an attached invoice; and a
6              receipt for payment of funds.
7                    Claim 3:     Plaintiff’s testimony; text messages exchanged between
8              Plaintiff and Defendant; email correspondence with an attached invoice; and a
9              receipt for payment of funds.
10                   Claim 4:     Plaintiff’s testimony; text messages exchanged between
11             Plaintiff and Defendant; email correspondence with an attached invoice; and a
12             receipt for payment of funds.
13                   Claim 5:     Plaintiff’s testimony; text messages exchanged between
14             Plaintiff and Defendant; email correspondence with an attached invoice; and a
15             receipt for payment of funds.
16                   Claim 6:     Plaintiff’s testimony; text messages exchanged between
17             Plaintiff and Defendant; email correspondence with an attached invoice; and a
18             receipt for payment of funds.
19             Defendant’s Affirmative Defenses:
20             (a)   Defendant Yuri Vanetik plans to pursue the following affirmative
21    defenses:
22             Defense 1: First Affirmative defense of Failure to state a claim.
23             Defense 2: Second Affirmative defense of Unclean Hands
24             Defense 3: Fifth Affirmative defense of Estoppel
25             Defense 4: Eighth Affirmative defense of Consent
26             Defense 5: Twelfth Affirmative defense of Release
27             Defense 6: Fourteenth Affirmative Defense of Failure to Mitigate
28             Defense 7: Sixteenth Affirmative Defense of No Reasonable Reliance

                                                  -7-
      45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 8 of 14 Page ID #:240



1              Defense 8: Seventeenth Affirmative Defense of Standing
2              (b)      The elements required to establish Defendant’s affirmative defenses
3     are:
4              Defense 1: First Affirmative Defense of Failure to State a Claim
5                    1. Defendant was not a party to the contract in issue.
6                    2. Plaintiff was not a party to the contract in issue.
7                    3. The defendant did not make any misrepresentations to the plaintiff
8                       regarding the contract at issue.
9              Defense 2:Second Affirmative Defense of Unclean Hands
10                   1. At all times, plaintiff was aware of the program offered.
11                   2. When plaintiff came to the United States he became abusive and refused
12                      to cooperate with the program presented.
13             Defense 3: Fifth Affirmative Defense of Estoppel
14                   1. At all times, plaintiff was awaqre of the program offered and accepted it.
15                   2. Plaintiff arrived in the United States and became abusive to defendant
16                      and left for a skiing trip in Colorado instead of attending the program.
17             Defense 4: Fifth Affirmative defense of Consent
18                   1. At all times, plaintiff was aware of the program offered.
19                   2. Plaintiff consented to the program offered.
20                   3. When plaintiff arrived in the United States he was offered the exact
21                      program he consented to.
22             Defense 5: Twelfth Affirmative Defense of Release
23                   1. At all times, plaintiff was aware of the program offered.
24                   2. Plaintiff consented to the program offered.
25                   3. Plaintiff’s actions when he arrived in Washington, D.C. included not
26                      cooperating with Defendant and leaving to another state.
27             Defense 6: Fourteenth Affirmative Defense of Failure to Mitigate.
28                   1. At all times, plaintiff was aware of the program offered.

                                                       -8-
      45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 9 of 14 Page ID #:241



1                  2. Plaintiff arrived in Washington, D.C. and became belligerent, and refused
2                     to participate in any of the program that was offered.
3              Defense 7: Sixteenth Affirmative Defense of No Reasonable Reliance
4                  1. At all times, plaintiff was aware of the program offered.
5                  2. Plaintiff accepted the program offered.
6                  3. Defendant did not make any misrepresentations to plaintiff regarding the
7                     program.
8              Defense 8: Seventeenth Affirmative Defense of Standing.
9                  1. Defendant and Plaintiff were not parties to the contract at issue in this
10                    case.
11             (c) In brief, the key evidence that Defendant Yuri Vanetik relies on for
12             each affirmative defense is:
13             1. Defendant Yuri Vanetik’s First Affirmative Defense of Failure to State
14                 a Claim For Relief
15                 1. Defendant’s testimony; testimony from defendant’s witnesses; text
16                    messages exchanged between Plaintiff and Defendant; email
17                    correspondence with an attached invoice; email from Defendant that sets
18                    forward the program.
19
20             2. Defendant Yuri Vanetik’s Second Affirmative Defense of Unclean
21                 Hands
22                 1. Defendant’s testimony; testimony from defendant’s witnesses: text
23                    messages exchanged between Plaintiff and Defendant; email
24                    correspondence with an attached invoice; email from Defendant that sets
25                    forward the program offered.
26
27
28

                                                    -9-
      45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 10 of 14 Page ID #:242



1               3. Defendant Yuri Vanetik’s Fifth Affirmative Defense of Estoppel
2                    1. Defendant’s testimony; testimony from defendant’s witnesses; text
3                    messages exchanged between Plaintiff and Defendant; email correspondence
4                    with an attached invoice; email from Defendant that sets forward the
5                    program offered.
6
7               4. Defendant Yuri Vanetik’s Fifth Affirmative Defense of Consent
8                    1. Defendant’s testimony; testimony from defendant’s witnesses; text
9                    messages exchanged between Plaintiff and Defendant; email correspondence
10                   with an attached invoice; email from Defendant that sets forward the
11                   program offered.
12
13              5. Defendant Yuri Vanetik’s Twelfth Affirmative Defense of Release
14                   1. Defendant’s testimony; testimony from defendant’s witnesses; ext
15                   messages exchanged between Plaintiff and Defendant; email
16                   correspondence with an attached invoice; email from Defendant that sets
17                   forward the program offered.
18
19              6.      Defendant Yuri Vanetik’s Fourteenth Affirmative Defense of Failure
20              to Mitigate.
21                   1. Defendant’s testimony; testimony from defendant’s witnesses; text
22                   messages exchanged between Plaintiff and Defendant; email correspondence
23                   with an attached invoice; email from Defendant that sets forward the
24                   program offered.
25
26
27
28

                                                    -10-
       45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 11 of 14 Page ID #:243



1               7.      Defendant Yuri Vanetik’s Sixteenth Affirmative Defense of No
2               Reasonable Reliance
3                    1. Defendant’s testimony; testimony from defendant’s witnesses; text
4                    messages exchanged between Plaintiff and Defendant; email correspondence
5                    with an attached invoice; email from Defendant that sets forward the
6                    program offered.
7
8               8.      Defendant Yuri Vanetik’s Seventeenth Affirmative Defense of
9                       Standing
10                   1. Defendant’s testimony; testimony from defendant’s witnesses; text
11                   messages exchanged between Plaintiff and Defendant; email correspondence
12                   with an attached invoice; email from Defendant that sets forward the
13                   program offered.
14
15              8.      REMAINING TRIABLE ISSUES
16              In view of the admitted facts and the elements required to establish the claims
17     and affirmative defenses, the following issues remain to be tried:
18              Claim 1: Promissory Fraud
19              1.     Whether Defendant Vanetik made a promise to Plaintiff Fuks.
20              2.     Whether Defendant Vanetik did not intend to perform this promise when
21                     he made it.
22              3.     Whether Defendant Vanetik intended that Plaintiff Fuks rely on this
23                     promise.
24              4.     Whether Plaintiff Fuks reasonably relied on Defendant Vanetik’s promise.
25              5.     Whether Defendant Vanetik did not perform the promised act.
26              6.     Whether Plaintiff Fuks was harmed.
27              7.     Whether Plaintiff Fuks’s reliance on Defendant Vanetik’s promise was a
28                     substantial factor in causing his harm.

                                                     -11-
       45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 12 of 14 Page ID #:244



1               Claim 2: Intentional Misrepresentation
2               8.   Whether Defendant Vanetik represented to Plaintiff Fuks that a fact was
3                    true.
4               9.   Whether Defendant Vanetik’s representation was false.
5               10. Whether Defendant Vanetik knew that the representation was false when
6                    he made it, or that he made the representation recklessly and without
7                    regard for its truth.
8               11. Whether Defendant Vanetik intended that Plaintiff Fuks rely on the
9                    representation.
10              12. Whether Plaintiff Fuks reasonably relied on Defendant Vanetik’s
11                   representation.
12              13. Whether Plaintiff Fuks was harmed.
13              14. Whether Plaintiff Fuks’s reliance on Defendant Vanetik’s representation
14                   was a substantial factor in causing him harm.
15              Claim 3: Breach of Contract
16              15. Whether a contract existed between Plaintiff Fuks and Defendant Vanetik.
17              16. Whether Plaintiff Fuks performed his obligations under the contract.
18              17. Whether Defendant Vanetik breached his obligations under the contract.
19              18. Whether Defendant Vanetik’s breach harmed Plaintiff Fuks.
20              Claim 4: Conversion
21              19. Whether Plaintiff Fuks has a right to a specified sum of money.
22              20. Whether Defendant Vanetik has unlawfully interfered with Plaintiff
23                   Fuks’s right to the sum of money by refusing to return it after Plaintiff
24                   demanded its return.
25              21. Whether Plaintiff Fuks has not consented to Defendant Vanetik retaining
26                   the money.
27              22. Whether Plaintiff Fuks was harmed by Defendant Vanetik’s refusal to
28                   return the money.

                                                   -12-
       45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 13 of 14 Page ID #:245



1               Claim 5: Unjust Enrichment
2               23. Whether Defendant Vanetik received a benefit from Plaintiff Fuks.
3               24. Whether Defendant Vanetik’s retention of the benefit is an unjust and at
4                     Plaintiff Fuks’s expense.
5               Claim 6: Violation of Cal. B&P Code Section 17200 et seq.,
6               25. Whether Defendant Vanetik misrepresented the character and nature of
7                     his business.
8               26. Whether Plaintiff Fuks reasonably relied on Defendant Vanetik’s
9                     misrepresentation about the character and nature of his business.
10              27. Whether Plaintiff Fuks was harmed by his reliance on Defendant
11                    Vanetik’s misrepresentation about the character and nature of his
12                    business.
13              9.    DISCOVERY
14              All discovery is complete.
15              10.   DISCLOSURES AND EXHIBIT LIST
16              All disclosures under Fed. R. Civ. P. 26(a)(3) have been made.
17              The parties’ joint exhibit list has been filed under separate cover as required by
18     L.R. 16-6.1 (“Joint Exhibit List”). In view of the volume of exhibits marked by each
19     party, the parties have incorporated in the attached “Joint Exhibit List” all agreements
20     regarding admitted exhibits.
21              11.   WITNESS LISTS
22              Witness lists of the parties shall be filed with the court not later than April 6,
23     2021.
24              Only the witnesses identified on the lists will be permitted to testify (other than
25     solely for impeachment).
26
27
28

                                                     -13-
       45958141.3
     Case 8:19-cv-01212-FLA-JDE Document 46 Filed 03/22/21 Page 14 of 14 Page ID #:246



1               12.   MOTIONS IN LIMINE
2               Motions in limine or law and motion matters shall be filed with the court no
3      later than April 6, 2021. The parties have met and conferred on the motions in limine
4      and do not yet contemplate filing any.
5               13.   BIFURCATION
6               No bifurcation of issues for trial is requested.
7               14.   ADMISSIONS
8               The foregoing admissions having been made by the parties, and the parties
9      having specified the foregoing issues remaining to be litigated, this Final Pretrial
10     Conference Order shall supersede the pleadings, and govern the course of the trial of
11     this cause, unless modified to prevent manifest injustice.
12
13              IT IS SO ORDERED.
14
15     Dated:
16                                                     ______________________________
17                                                     FERNANDO L. AENLLE-ROCHA
                                                       United States District Judge
18
19
20     Approved as to form and content:

21
22     Dated:                                        Counsel for Plaintiff

23
                                                     By:
24                                                          Counsel for Plaintiff
25
26     Dated:                                        Counsel for Defendant

27
                                                     By:
28                                                          Counsel for Defendant

                                                     -14-
       45958141.3
